Citation Nr: 0714353	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-38 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel









INTRODUCTION

The veteran had active military service from August 1978 to 
February 1983.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision.


FINDINGS OF FACT

1.  The evidence fails to link a current back disability to 
the veteran's time in service.

2.  The evidence fails to link hearing loss to the veteran's 
time in service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a back disability 
have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  Criteria for service connection for hearing loss have not 
been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Back Condition

The veteran asserts that he injured his back in 1981 while 
working on the U.S.S. Forrestal.  The veteran indicated that 
he was treated for his back with pain medication around 1981 
and then again around 1985.  He also maintains that he went 
to sick call on a number of occasions on account of his back.

The veteran's file is void of any record of a back injury 
during service, or any diagnosis of a current back 
disability.

Service medical records fail to show any in-service treatment 
for the veteran's back.  On a separation physical in January 
1983, the veteran's back was found to be normal, and no 
defects or diagnoses were noted.  No specific back complaints 
were listed.  At a Naval Reserve enlistment physical in 1993, 
the veteran's back was again found to be normal, and the 
veteran denied having then, or having ever had, any recurrent 
back pain.

Following service, a September 2002 outpatient treatment 
record noted that the veteran had a history of back problems, 
but no treatment of the back was recorded and no specific 
disability was diagnosed. 

While the veteran believes that he has a current back 
condition that was caused by his time in service, he is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, the veteran's opinion is insufficient 
to either diagnose a current back disability or provide the 
requisite nexus between a back disability and his time in 
service.  

As the veteran's claims file is void of a currently diagnosed 
back disability, and fails to show any in service injury to 
the veteran's back, the preponderance of evidence is against 
the veteran's claim, and it is therefore denied.

Hearing loss

The veteran asserts that he has hearing loss as a result of 
his time in service.  He indicated that he can barely hear 
out of his right ear and asserted that he had a needle 
injected into it in an effort to resolve his hearing loss.

However, the veteran's file is void of any record of hearing 
loss during service, or any current diagnosis of hearing 
loss.

Service medical records fail to show any in-service treatment 
for hearing loss.  On a separation physical in January 1983, 
the veteran's ears and ear drums were found to be normal, and 
audiological testing failed to show hearing loss in either 
ear.  At a Naval Reserve enlistment physical in 1993, the 
veteran's ears and ear drums were again found to be normal, 
and the veteran denied having then, or having ever had, 
hearing loss.  Audiological testing failed to show hearing 
loss in either ear.

Following service, outpatient treatment records fail to 
describe any treatment for the veteran's ears.
 
While the veteran believes that he has hearing loss, he is 
not medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  

As the veteran's claims file is void of a currently diagnosed 
hearing loss, and fails to show any in service hearing loss, 
the preponderance of evidence is against the veteran's claim, 
and it is therefore denied.


III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in November 2002, and the record shows the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and ample time 
to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444. F.3d 1328 (Fed. 
Cir. 2006).  Furthermore, in May 2006 the veteran indicated 
that he had no additional evidence to substantiate his claim.

VA treatment records have been obtained from the VA medical 
facility in Dallas, Texas, and the VA medical center in 
Philadelphia, Pennsylvania indicated that no records were 
available for the veteran.  The veteran was also scheduled 
for several VA examinations, but he failed to appear.  
Additionally, the veteran was scheduled to testify at a 
hearing before the Board, but he failed to appear, and no 
good cause was advanced to explain the veteran's absence.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.



ORDER

Service connection for a back disability is denied.

Service connection for hearing loss is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


